10/28/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 20-0301



                             No. DA 20-0301

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

WILLIAM G. ROSSBACH,


           Defendant and Appellant.


                                ORDER


      Upon consideration of Appellant’s motion for extension of time,

and good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including December 4, 2020, within which to prepare,

file, and serve Appellant’s opening brief on appeal.




                                                              Electronically signed by:
                                                                    Mike McGrath
                                                       Chief Justice, Montana Supreme Court
                                                                  October 28 2020